DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Species I, claims 1-9 and 14-15 in response dated 12/06/21 is acknowledged.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a counter-connector comprising a body adapted to be receivable by the recess of the connector; and one or more mating contacts for receiving the one or more contact pins of the connector” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, “a securing element located in the recess away from the sleeve” in claim 1, line 7 and claim 14, line 8 are confusing how a securing element located in the recess away from the sleeve?

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-3, 5-9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacher (5,924,885).
Regarding claims 1 and 14-15, Pacher discloses a connector for mating with a counter-connector (1, figure 1), the connector comprising:
a sleeve (23, figure 1) defining a recess and adapted to receive the counter-connector at least partially, an inner surface of the sleeve being essentially smooth;
one or more contact pins (not labeled, figure 1) located in the recess and extending along a mating direction of the connector; and
a securing element (25 and 26, figure 1) located in the recess away from the sleeve and comprising securing means for securing the connector to the counter-connector,
wherein the counter-connector comprising a body adapted to be receivable by the recess of the connector; and one or more mating contacts for receiving the one or more contact pins of the connector. 

Regarding claim 2, figure 1 shows the sleeve extends farther along the mating direction of the connector than the one or more contact pins or the securing element.
Regarding claim 3, the one or more contact pins are encompassed by the securing element at least partially, and wherein the securing element extends farther than the one or more contact pins along the mating direction of the connector.
	Regarding claim 5, figure 1 shows the securing element has an essentially U-shaped cross section with two elongated members (the members that contained 25 and 
Regarding claim 6, figure 1 shows the securing means comprise a first undercut (26) adapted to secure the connector to the counter-connector.
Regarding claim 7, figure 1 shows the securing means comprise a second undercut (25) adapted to secure the connector to the counter-connector, wherein the second undercut is located at a different position along the mating direction than the first undercut.
Regarding claim 8, the connector comprises a coded surface at a base of the recess, the coded surface being adapted to receive torques applied to the counter-connector when connected to the connectors.
Regarding claim 9, figure 1 shows the coded surface comprises one or more stepped portions. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Pacher (5,924,885).
Pacher discloses the claimed invention as described above except for a length of the one or more contact pins is in a range of 3.4-6.4 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pacher to have a length of the one or more contact pins is in a range of 3.4-6.4 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 247 (CCPA 1955) for better connection.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov
01/10/22.